PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/956,735
Filing Date: 18 Apr 2018
Appellant(s): Godfrey, Daniel, H.



__________________
Raymond Armentrout
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/5/2021.

DETAILED ACTION
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2020 (hereinafter “Final Act.”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
As a preliminary matter, the Appeal Brief filed 4/5/2021 (hereinafter “Appeal Br.”) submits no arguments against the outstanding 35 U.S.C. 112(a) or 112(b) rejections. See, generally, Appeal Br. Accordingly, the Examiner’s enablement, written description, and indefiniteness rejections should be sustained.
Additionally, Appellant submits no arguments against dependent claims 2-18. See id. Accordingly, those claims stand or fall with independent claim 1.
Appellant argues that Tedaldi does not disclose “a bed with a first surface that the animal can lay on when the first surface is oriented upward, and an opposing therapy surface that the animal can lay on when the therapy surface is oriented upward.” Appeal Br. 3 (citing Tedaldi at paragraph [0018]). Specifically, Appellant avers that, “[n]owhere in Tedaldi is there any disclosure that the pet may rest on the second surface 28.” Appeal Br. 4 (emphasis omitted). Furthermore, Appellant contends, Tedaldi does not expressly or inherently disclose 12, 20 facing upwardly in a first position, and the Examiner’s rejection is based on “conjecture and speculation.” Id.
The Examiner has proffered two separate sets of findings in Tedaldi to anticipate claim 1. See Final Act. 6-7. The Examiner has first mapped Tedaldi’s “top surface of 14” to the claimed “a first surface” and Tedaldi’s “bottom surface of 14” to the claimed “a therapy surface.” Id. (citing Tedaldi figures 1 and 7 and paragraphs [0017], [0025]-[0026], [0029], and [0031]). The Examiner’s second set of findings map Tedaldi’s “bottom surface of 12” to the claimed “a first surface” and Tedaldi’s “bottom surface of 14” to the claimed “a therapy surface.” Final Act. 6-7 (citing Tedaldi figures 1 and 7 and paragraphs [0018], [0025]-[0026], [0029], and [0031]).
In view of the Examiner’s findings, Appellant’s disclosure, and what an ordinarily skilled artisan at the time of Appellant’s invention would have understood in view of Appellant’s Specification, Appellant’s arguments should be found unpersuasive for the following reasons.
First, Appellant’s arguments regarding Tedaldi are addressed solely to whether Tedaldi’s surface 28, i.e., the Examiner’s “bottom surface of 12,” is “for allowing an animal to rest thereon when the first surface is in a first up position.” Appeal Br. 3-4; see Claim 1. Appellant fails to present any arguments or supporting evidence directed to the Examiner’s alternative findings that the top and bottom surfaces of Tedaldi 14 are the claimed first surface and therapy surface, respectively. See, generally, Appeal Br. The Board may only consider those arguments that Appellant actually raised in the Brief. Arguments Appellant could have made in the Brief, but chose not to make, are deemed waived. See 37 C.F.R. § 41.37(c)(1)(iv) (2018). Accordingly, at least because Appellant does not allege error with the Examiner’s alternative findings in Tedaldi, the Board should sustain the Examiner’s anticipation rejection of claim 1.
Second, claim 1 requires, inter alia, “a first surface on a first side of the animal bed for allowing an animal to rest thereon when the first surface is in a first up position.” Even assuming, arguendo, that Tedaldi’s second surface 28 must rest upon a floor, as Appellant avers, Appellant’s argument that “[n]owhere in Tedaldi is there any disclosure that the pet may rest on the second surface 28,” is not commensurate with the scope of claim 1. See Appeal Br. 3-4. The claim does not require, for example, that the animal directly rest on the first surface when the first surface is in a first up position. Therefore, even if the animal bed of Tedaldi is in the position illustrated in figure 1, namely wherein the first surface, i.e., Tedaldi 28, has an inner surface in an up position, an animal resting upon Tedaldi 14 is indirectly resting on the first surface. See Tedaldi at figure 1.
Third, regarding the claimed “when the first surface is in a first up position,” such limitation amounts to intended use language. The functional language “for allowing an animal to rest thereon” follows from the conditional “when the first surface is in a first up position.” Thus, Appellant’s argument that Tedaldi discloses that the second surface 28 rests on a supporting surface, ignores that the claim recites a feature, i.e., “for allowing…,” that presupposes or follows only from the first surface being in a first up position. In other words, Appellant fails to provide evidence that, when Tedaldi’s surface 28, i.e., first surface, is in a first up position, the first surface is not for allowing an animal to rest thereon. Furthermore, where a claim recites functional language, it should be determined whether the prior art discloses all of the structural limitations of the claim. See MPEP 2114. Here, the relevant structure recited is “a first surface on a first side of the animal bed.” Appellant does not argue that Tedaldi does not disclose this structural limitation. See Appeal Br. 3-4; Final Act. 6-7. Additionally, Appellant’s Specification discloses that the first surface, namely “padded side 22A,” “preferably includes a padded section 24 that the animal…may rest upon.” Spec. paragraph [18]. Similarly, Tedaldi’s first surface 28 similarly has a padded section (28 is padded by filler material 24) that an animal may rest upon. See Tedaldi at figure 1 and paragraphs [0018]-[0020].
Appellant’s argument that Tedaldi must disclose that a pet must rest on the surface 28, is not commensurate in scope with the functional language recited in claim 1. As noted above, claim 1 recites “a first surface…for allowing an animal to rest thereon when the first surface is in a first up position” (emphases added). Regarding the claimed “for allowing,” “allow” means to permit or to fail to restrain or permit. See Merriam-Webster Dictionary definition of “allow.” Therefore, the relevant inquiry as to whether Tedaldi discloses the first surface “for allowing” an animal to rest thereon, is whether Tedaldi permits or fails to restrain or permit an animal from resting on the first surface. Here, Tedaldi discloses that the outer shell 20, which includes both surfaces 26 and 28, is formed from a water resistant or water proof material and encases fill material 24 throughout. See Tedaldi at figure 1 and paragraphs [0018]-[0020]. Tedaldi further describes surface 26 as “provid[ing] a surface upon which a pet can rest when the base portion 12 is used separately from the top portion 14.” Id. at paragraph [0018]. Therefore, Tedaldi discloses that surface 26 could be for allowing an animal to rest thereon, and additionally, that the surface 28 is made of the same material and has the same filler material as surface 26. Id. at paragraphs [0018]-[0020]. As such, Tedaldi’s surface 28 permits or fails to restrain or permit an animal from resting on the surface 28 at least because it has the same structure and feel as surface 26, which Tedaldi expressly describes as for allowing an animal to rest thereon. Moreover, Appellant’s Specification discloses that the first surface, namely “padded side 22A,” “preferably includes a padded section 24 that the animal…may rest upon.” Spec. paragraph [18]. Accordingly, Appellant discloses that the “for allowing” is provided by a padded section of the first surface. Id. Similarly, Tedaldi’s first surface 28 similarly has a padded section (28 is padded by filler material 24) that an animal may rest upon. See Tedaldi at figure 1 and paragraphs [0018]-[0020]. 
Moreover, the animal bed of Tedaldi is not bolted or otherwise permanently secured to some surface in a manner that would prevent the bed from being inverted or otherwise not permit an animal to rest thereon. While Appellant points to Tedaldi’s disclosure that “[t]he second surface 28 provides a surface that rests on a supporting surface, such as, for example, a floor” as allegedly failing to disclose that “the pet may rest on the second surface 28,” Appellant’s argument ignores that: 1) even if the second surface 28 rests on a floor, a pet resting on the top surface of portion 14 is at least indirectly resting on the second surface; 2) even if the bed were inverted, the second surface 28 would indirectly rest on a floor, thus not contradicting the disclosure of Tedaldi; 3) “a floor” is described merely as an example; and 4) the recited feature of “for allowing” is a functional limitation and merely requires that Tedaldi permit or not restrain an animal from resting on the surface 28. See Tedaldi at figure 1 and paragraphs [0018]-[0020]; Appeal Br. 3-4. In particular, a person having ordinary skill in the art at the time of Appellant’s invention would have understood that an animal bed not permanently fastened to an underlying surface could and would be flipped upside down, for example, during play or at the discretion of a pet owner. Such would have been especially true where, as in Tedaldi, the bottom first surface of the bed is padded and covered with a water resistant or water proof material identical to a top surface of the bed. See id.
For at least the foregoing reasons, the Examiner’s rejection of claim 1 as being anticipated by Tedaldi should be sustained.
Appellant argues that Hills does not disclose “a bed with a first surface that the animal can lay on when the first surface is oriented upward, and an opposing therapy surface that the animal can lay on when the therapy surface is oriented upward.” Appeal Br. 4 (citing Hills at paragraphs [0027] and [0031]).
Appellant’s argument is unpersuasive, at least because Appellant does not explain how paragraphs [0027] and [0031] support a determination that Hills does not disclose “a first surface on a first side of the animal bed for allowing an animal to rest thereon when the first surface is in a first up position,” as recited in claim 1. Appellant appears to contend that a pet bed cover 100 containing a pet bed 202 cannot be construed to form “an animal bed,” but Appellant provides no support or evidence as to how the language of claim 1 would preclude a pet bed cover with a pet bed therein from being an animal bed.
Furthermore, Appellant’s Specification describes its own bed as “constructed with a durable, flexible sheet or sheets of material forming a substantially planar upper surface 30 and a substantially planar lower surface 36 to define a chamber there between for receiving padding 22 therein.” Spec. [20] (emphases added). Appellant does not explain why, for example, the pet bed cover of Hills does not form a sheet forming an upper surface and a lower surface having a chamber therein, and the pet bed of Hills form padding received therein. See Hills at figures 3-5 and paragraphs [0029]-[0031].
Appellant further contends that Hills does not expressly or inherently disclose the Examiner’s assertion that “if the bed were oriented upside down from that shown in figure 1, then the first surface would be in a ‘first up position’ that the animal could rest on.” Appeal Br. 5 (citing Final Act. 8-9; emphases omitted).
Appellant’s argument is unpersuasive for many of the same reasons as discussed above with respect to Tedaldi.
For example, even assuming arguendo that the bottom element of the bed, i.e., first surface, of Hills must remain in direct contact with a floor, Appellant does not contend that or explain why an animal resting on an opposite side of the bed is not also indirectly resting on the bottom element, which has a surface facing upwardly.
Additionally, the claimed “when the first surface is in a first up position,” amounts to intended use language. The functional language “for allowing an animal to rest thereon” follows from the conditional “when the first surface is in a first up position.” Accordingly, the claim recites a feature, i.e., “for allowing…,” that presupposes or follows only from the first surface being in a first up position. In other words, Appellant fails to provide evidence that, when Hills’ bottom element of the bed is in a first up position, the first surface is not for allowing an animal to rest thereon. See Hills at figures 3-6, all illustrating the bottom element of the bed. Furthermore, where a claim recites functional language, it should be determined whether the prior art discloses all of the structural limitations of the claim. See MPEP 2114. Here, the relevant structure recited is “a first surface on a first side of the animal bed.” Appellant does not argue that Hills does not disclose this structural limitation. See Appeal Br. 4-5; Final Act. 8-9. Additionally, Appellant’s Specification discloses that the first surface, namely “padded side 22A,” “preferably includes a padded section 24 that the animal…may rest upon.” Spec. paragraph [18]. Hills discloses that the bottom surface receives, encases, and retains pet bed 202. Hills paragraphs [0008] and [0029]-[0031]. As such, Hills’ bottom surface similarly has a padded section—provided by the pet bed—that an animal may rest upon. See id. and figures 3-6. Appellant’s attack on “if…” and “could…” in the Final Action as being “conjecture and speculation,” is not commensurate with the scope of the claims, which, in relevant part, recite functional or intended use language, i.e., “for allowing” and “when,” which the prior art need only be capable of performing. See Appeal Br. 5.
As to the claimed “for allowing an animal to rest thereon,” “allow” means to permit or to fail to restrain or permit.” See Merriam-Webster Dictionary definition of “allow.” Therefore, the relevant inquiry as to whether Hills discloses the first surface “for allowing” an animal to rest thereon, is whether Hills permits or fails to restrain or permit an animal from resting on the first surface. Here, similar to Tedaldi, nothing prevents the Hills animal bed from being inverted or from an animal resting on the bottom element. On the contrary, a person having ordinary skill in the art at the time of Appellant’s invention would have understood that an animal bed not permanently fastened to an underlying surface could and would be flipped upside down, for example, during play or at the discretion of a pet owner.
For the foregoing reasons, the Examiner’s rejection of claim 1 as being anticipated by Hills should be sustained.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LISA L TSANG/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:
/SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.